FILED
                             NOT FOR PUBLICATION                            OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUI XIN CHEN, a.k.a. Hui Xiu Chen,               No. 09-71935
a.k.a. Jun Yun Wang,
                                                 Agency No. A076-282-318
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Hui Xin Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Bhasin v. Gonzales, 423 F.3d 977, 983 (9th

Cir. 2005). We grant the petition for review, and we remand.

      In Chen’s original proceedings before the agency, Chen was a derivative on

her husband’s asylum application, and the agency denied relief. After Chen and

her husband filed a petition for review, her husband withdrew his application, and

we dismissed the petition, noting the dismissal was without prejudice to Chen

filing an application on her own behalf. Chen subsequently filed a motion to

reopen, requesting reopening to file a new application in her own right, and also

asserting changed country conditions. The BIA denied Chen’s motion as untimely,

finding that she failed to show changed circumstances to qualify for the regulatory

exception provided in 8 C.F.R. § 1003.2(c)(3)(ii).

      The BIA abused its discretion by failing to consider Chen’s separate request

for reopening to file a new asylum application in her own right. See Mejia v.

Ashcroft, 298 F.3d 873, 878-79 (9th Cir. 2002) (BIA abused its discretion in failing

to address claim). Thus, we remand to the BIA for further proceedings consistent

with this disposition, including a remand to the immigration judge if appropriate to

consider Chen’s motion to file a new application in her own right. See 8 C.F.R.

§§ 1208.4(b), 1208.14(f).




                                          2                                     09-71935
      The BIA also abused its discretion in finding Chen failed to show changed

circumstances where it discounted the government announcement she submitted

solely because it had not been authenticated. See Zhao v. Holder, 728 F.3d 1144,

1149 (9th Cir. 2013) (error to reject town notice solely because it was not

authenticated pursuant to regulation). Further, the BIA erred in discounting Chen’s

written statement. See Bhasin, 423 F.3d at 987 (BIA erred in discrediting affidavit

as self-serving or unsupported; “facts presented in affidavits supporting a motion to

reopen must be accepted as true unless inherently unbelievable”).

      Thus, we grant the petition for review and remand. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam); Mejia, 298 F.3d at 880.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                   09-71935